DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on September 30, 2021, is acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Block et al. (US PG PUB 2019/0107224, hereinafter “Block”).
Regarding Claim 1, Block discloses a flush valve assembly (400, para 0063-0077, specifically para 0075 describes the manual operation, para 0073-0074 describes the automatic operation, and para 0076-0077 describes the operation of the pilot and diaphragm valves) comprising: a manifold (402, para 0063) including an inlet (28), an outlet (32), and a fluid passageway (64) positioned between the inlet and the outlet; a motor (440, para 0070) coupled to the manifold (motor 440 is supported by the motor bracket and its connectors as illustrated in ann. fig. 12) and including a drive gear (442, para 0070); a valve cartridge (436, para 0070) coupled to (valve cartridge 436 is supported by the valve cartridge bracket and its connectors as illustrated in ann. fig. 12) bracket the manifold; a shaft (466, para 0068) extending from the valve cartridge, the shaft including a valve gear (460) configured to mesh with the drive gear, wherein rotational motion from the motor is transferred through the drive gear, the valve gear, and the valve shaft to rotate the valve cartridge between a first position and a second position (para 0070 describes the motor rotational drive placing the valve cartridge in a first position of closed and a second position of open, “the motor 440 is reversable and accordingly can generate rotational motion in a first direction to place the valve cartridge in the open position, and the motor 440 generates rotational motion in a second direction opposite the first direction to place the valve cartridge in the closed position); and a bracket (ann. fig. 12) removably coupled (connectors illustrated in numerous places in ann. fig. 12, these connectors connect the bracket pieces to the manifold 402) to the manifold, wherein the bracket is configured to align the drive gear and the valve gear (the valve cartridge bracket is connected to the manifold and this bracket aligns the valve cartridge and its valve gear with the motor and its drive gear, as illustrated in ann. fig. 12) in a predetermined position.

    PNG
    media_image1.png
    519
    630
    media_image1.png
    Greyscale

BLOCK – ANNOTATED FIGURE 12
Regarding Claim 2, Block discloses a sensor (450) positioned adjacent the drive gear (442), wherein the sensor is configured to receive at least a portion (444, ann. fig. 12) of drive gear (ann. fig. 12 illustrates the sensor 450 has a gap 452 that receives the portion 444 of drive gear).
Regarding Claim 3, Block discloses when the valve cartridge (436) is in the first position (open), the valve cartridge provides fluid communication between the inlet (28) and the outlet (32) through the valve cartridge and the fluid passageway (64), and when the valve cartridge is in the second position (closed), the valve cartridge prevents fluid flow between the inlet and the outlet.
Regarding Claim 4, Block discloses the drive gear (442) includes a first plurality of splines (443) and the valve gear (460) includes a second plurality of splines (463), and wherein when the drive gear and the valve gear are in the predetermined position, the first plurality of splines mesh with the second plurality of splines (see ann. fig. 12).
Regarding Claim 8, Block discloses the bracket incudes a groove (ann. fig. 12) configured to receive a portion of the motor (440).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al. (US PG PUB 2019/0107224, hereinafter “Block”), as applied above, in view of Matsuto et al. (US PG PUB 2020/0300344, hereinafter “Matsuto”).
Regarding Claim 5, Block discloses the bracket includes a first aperture configured to receive a portion of the motor. Block does not disclose a second aperture configured to receive a portion of the valve cartridge.
Matsuto teaches a bracket (29) with a second aperture (ann. fig. 1 illustrates the first and second apertures for a motor and a valve) configured to receive a portion (shaft 24) of a valve (3).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the bracket that supports the motor and the bracket that supports the valve cartridge, as disclosed by Block, by combining a motor bracket and valve cartridge bracket into a single bracket, as taught by Matsuto, for the purpose of supporting the motor and valve cartridge with a single plate. This allows fewer connectors which requires less labor and saves money for manufacturing.

    PNG
    media_image2.png
    706
    697
    media_image2.png
    Greyscale

MATSUTO – ANNOTATED FIGURE 1
Regarding Claim 6, Matsuto teaches the first (ann. fig. 1) and second (ann. fig. 1) apertures align a drive gear (28) and the valve gear (31) in the predetermined position.
Regarding Claim 7, Block discloses the bracket (motor bracket, ann. fig. 12) and the motor (440). Block does not disclose a cylindrical portion configured to align a portion of the motor.
Matsuto teaches a bracket (29) includes a cylindrical portion (ann. fig. 1) configured to align with a portion (motor 2 shaft and rotational bearings) of a motor (2).
It would have bene obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the bracket, as disclosed by Block, by using a bracket that connects to a motor housing’s casing, where the bracket has a cylindrical portion, as taught by Matsuto, for the purpose of allowing a space to place a motor shaft and the motor’s bearings to be connected to be placed in a bracket, which allows the motor shaft to rotate with less frictional wear on the bracket. 
Regarding Claim 9, Block discloses a flush valve assembly (400, para 0063-0077, specifically para 0075 describes the manual operation, para 0073-0074 describes the automatic operation, and para 0076-0077 describes the operation of the pilot and diaphragm valves) comprising: a manifold assembly (402, para 0063) including an inlet (28), an outlet (32), and a fluid passageway (64) positioned between the inlet and the outlet; a motor (440, para 0070) having a drive gear (442, para 0070); a valve cartridge (436, para 0070) coupled to (valve cartridge 436 is supported by the valve cartridge bracket and its connectors as illustrated in ann. fig. 12) bracket the manifold; a shaft (466, para 0068) extending from the valve cartridge, and including a valve gear (460) configured to mesh with the drive gear; and a bracket (motor bracket, ann. fig. 12) removably coupled to the manifold, wherein the bracket includes a first aperture (ann. fig. 12) configured to receive a portion of the motor; and a groove (ann. fig. 12) configured to receive a portion of the motor.
Block does not disclose a second aperture configured to receive a portion of the valve, wherein the first and second apertures align the drive gear and the valve gear in a predetermined position.
Matsuto teaches a bracket (29) with a second aperture (ann. fig. 1 illustrates the first and second apertures for a motor and a valve) configured to receive a portion (shaft 24) of a valve (3), wherein the first and second apertures align drive gear (30) and valve gear (31) in a predetermined position, and a groove (ann. fig. 1) configured to receive a portion (bearings for motor 2) of the motor (2).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the bracket that supports the motor and the bracket that supports the valve cartridge, as disclosed by Block, by combining a motor bracket and valve cartridge bracket into a single bracket, as taught by Matsuto, for the purpose of supporting the motor and valve cartridge with a single plate. This allows fewer connectors which requires less labor and saves money for manufacturing. This also allows a space to place a motor shaft and the motor’s bearings in a bracket, which allows the motor shaft to rotate with less frictional wear on the bracket and the motor’s shaft.
Regarding Claim 10, Block discloses a plurality of third apertures (ann. fig. 12 illustrates connectors) configured to receive fasteners to couple the bracket (motor bracket and valve bracket, ann. fig. 12)) to the manifold.
Regarding Claim 11, Matsuto teaches a bracket (29) includes a cylindrical portion (ann. fig. 1) configured to align with a portion (motor 2 shaft and rotational bearings) of a motor (2).
Regarding Claim 12, Matsuto teaches the first aperture (ann. fig. 1) is concentrically positioned (along axis X, ann. fig. 1) within a circumference of the cylindrical portion (ann. fig. 1).
Regarding Claim 13, Matsuto teaches the bracket includes a curved flange (ann. fig. 1) extending from a side (interior portion of bracket flange is curved as illustrated in ann. fig. 1) of the bracket (29).
Regarding Claim 14, Matsuto teaches the bracket includes a projection (ann. fig. 1) extending along an edge (outer portion of bracket 29 that includes connectors and apertures  11a and 29f) of the bracket (29), wherein when the bracket (29) is coupled to a manifold (5), the projection is configured to cover at least a portion of a drive gear (30) and a valve gear (31).
Regarding Claim 15, Block discloses a second aperture (aperture for valve bracket, ann. fig. 12) includes a flat edge (ann. fig. 12) configured to receive a corresponding flat portion (ann. fig. 12) of the valve cartridge (436).
Regarding Claim 16, Matsuto teaches the first aperture (ann. fig. 1) is positioned within the groove (ann. fig. 1).
Regarding Claims 17-20, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed that the device will perform the claimed process. See MPEP 2112.02. Here, Block discloses a flush valve assembly (400, para 0063-0077, specifically para 0075 describes the manual operation, para 0073-0074 describes the automatic operation, and para 0076-0077 describes the operation of the pilot and diaphragm valves) comprising: a manifold assembly (402, para 0063) including an inlet (28), an outlet (32), and a fluid passageway (64) positioned between the inlet and the outlet; a motor (440, para 0070) having a drive gear (442, para 0070); a valve cartridge (436, para 0070) coupled to (valve cartridge 436 is supported by the valve cartridge bracket and its connectors as illustrated in ann. fig. 12) bracket the manifold; a shaft (466, para 0068) extending from the valve cartridge, and including a valve gear (460) configured to mesh with the drive gear; and a bracket (motor bracket, ann. fig. 12) removably coupled to the manifold, wherein the bracket includes a first aperture (ann. fig. 12) configured to receive a portion of the motor; and a groove (ann. fig. 12) configured to receive a portion of the motor.
Block does not disclose a second aperture configured to receive a portion of the valve, wherein the first and second apertures align the drive gear and the valve gear in a predetermined position.
Matsuto teaches a bracket (29) with a second aperture (ann. fig. 1 illustrates the first and second apertures for a motor and a valve) configured to receive a portion (shaft 24) of a valve (3), wherein the first and second apertures align drive gear (30) and valve gear (31) in a predetermined position, and a groove (ann. fig. 1) configured to receive a portion (bearings for motor 2) of the motor (2).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the bracket that supports the motor and the bracket that supports the valve cartridge, as disclosed by Block, by combining a motor bracket and valve cartridge bracket into a single bracket, as taught by Matsuto, for the purpose of supporting the motor and valve cartridge with a single plate. This allows fewer connectors which requires less labor and saves money for manufacturing. This also allows a space to place a motor shaft and the motor’s bearings in a bracket, which allows the motor shaft to rotate with less frictional wear on the bracket and the motor’s shaft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sitar et al. (US 6,102,016), Bartolotta et al. (US 10,634,101), Galati (US PG PUB 2014/0319729), disclose gear driven motor and valve arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753